UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4804


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN ERIC CAMPBELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cr-01040-TLW-2)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.      Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin    Eric    Campbell      pled     guilty   to    conspiracy     to

possess with intent to distribute 5 kilograms or more of cocaine

and 280 grams or more of crack cocaine, in violation of 21

U.S.C.A. § 841(a)(1), (b)(1)(A) (West 1999 & Supp. 2011) and 21

U.S.C. § 846 (2006), and possession of firearms in furtherance

of     a    drug     trafficking     crime,       in   violation      of    18   U.S.C.

§ 924(c)(1)(A) (2006).             Campbell received a departure sentence

of 120 months’ imprisonment.                 Counsel for Campbell has filed

this       appeal    pursuant   to   Anders       v.   California,    386    U.S.   738

(1967), certifying that there are no meritorious grounds for

appeal.       Although advised of his right to do so, Campbell has

declined to file a pro se supplemental brief.                         The Government

has not filed a response brief.                  For the reasons that follow, we

affirm.

               We have reviewed the transcript of Campbell’s Fed. R.

Crim. P. 11 hearing and conclude that Campbell’s guilty plea was

knowing and voluntary and supported by an independent basis in

fact.       We thus affirm Campbell’s convictions.

               We    next   consider       the    reasonableness      of    Campbell’s

sentence.          When determining a sentence, the district court must

calculate the appropriate advisory Guidelines range and consider

it   in     conjunction     with     the    factors     set   forth   in    18   U.S.C.

§ 3553(a) (2006).           Gall v. United States, 552 U.S. 38, 49–50

                                             2
(2007).     Appellate review of a district court’s imposition of a

sentence,          “whether      inside,      just        outside,      or     significantly

outside the Guidelines range,” is for abuse of discretion.                                  Id.

at 41.

               The district court followed the necessary procedural

steps     in        sentencing       Campbell,        appropriately            treating     the

Sentencing          Guidelines       as    advisory,       properly      calculating        and

considering          the      applicable      Guidelines            range,     granting     the

Government’s motion for a sentence below the statutory mandatory

minimum,       see       18   U.S.C.       § 3553(e)      (2006),      and     weighing     the

relevant       §    3553(a)      factors.           The   court       provided    sufficient

reasoning          for     the     departure        sentence.           Furthermore,        the

departure          sentence,       which    reflects       a    33%    reduction       in   the

statutory          mandatory        minimum     sentence            Campbell     faced, *    is

substantively reasonable.                   We thus conclude that the district

court    did       not     abuse    its     discretion         in    imposing    the    chosen

sentence.



     *
       To the extent that Campbell may disagree with the extent
of the departure, this court does not have jurisdiction to
consider that claim.    See 18 U.S.C. § 3742(a) (2006); United
States v. Hill, 70 F.3d 321, 324 (4th Cir. 1995).     Even after
United States v. Booker, 543 U.S. 220 (2005), this court lacks
the authority to review a court’s decision to depart “unless the
court failed to understand its authority to do so.”       United
States v. Brewer, 520 F.3d 367, 371 (4th Cir. 2008).    Clearly,
the court was aware of its authority to depart.



                                                3
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

This court requires counsel inform Campbell, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If Campbell requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Campbell.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                      4